     Case 2:17-cv-00792-MCE-CKD Document 31 Filed 09/08/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                            FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    ROLANDO ARISMENDEZ,                                No. 2:17-cv-00792-MCE-CKD (HC)
12                         Petitioner,
13            v.                                         ORDER
14    DAVID BAUGHMAN,
15                         Respondent.
16

17           Petitioner is a California state prisoner proceeding pro se in this habeas corpus action filed

18   pursuant to 28 U.S.C. § 2254. On March 25, 2020, the court stayed these proceedings to permit

19   petitioner to exhaust available state court remedies. ECF No. 30. By the same order, petitioner

20   was directed to file a status report every 90 days indicating what efforts he has taken to exhaust

21   his state court remedies. To date, petitioner has not filed any status report.

22           Accordingly, IT IS HEREBY ORDERED that:

23           1.    Petitioner show cause why the stay of this case should not be lifted within 30 days

24                 from the date of this order by demonstrating what steps he has taken to exhaust his

25                 state court remedies.

26   /////

27   /////

28   /////
                                                         1
     Case 2:17-cv-00792-MCE-CKD Document 31 Filed 09/08/20 Page 2 of 2

 1           2. In the event that petitioner fails to respond to this order, the court will lift the stay of

 2                this federal habeas proceeding and set a briefing schedule on the three claims

 3                presented in his first amended habeas corpus petition.

 4   Dated: September 8, 2020
                                                        _____________________________________
 5
                                                        CAROLYN K. DELANEY
 6                                                      UNITED STATES MAGISTRATE JUDGE

 7

 8

 9

10

11

12   12/aris0792.osc.stay.docx

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                          2
